Order entered December 19, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00420-CR

                   JESSE MARK LANPHERE, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 380th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 380-80833-2019

                                   ORDER

      Before the Court is the State’s December 16, 2022 motion for extension of

time to file its brief. We GRANT the State’s motion and ORDER the State’s brief

received on December 16, 2022 FILED as of the date of this order.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE